DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have not been amended.  Furthermore, Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/22.

Terminal Disclaimer
The terminal disclaimer filed on 10/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11261097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/3/22, with respect to the rejection(s) of claim(s) 1-8 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feyen (US Pub.: 2013/0323164).
Feyen describes a Chabazite zeolite (abstract) that is crystalline (para. 11-13, 16).  As to the proton content, Feyen explains that when analyzing the H+ concentration in their CHA material, the total H+ concentration of the material is 1.03 mmol/g (para. 224).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyen (US Pub.: 2013/0323164).
	As to Claim 2, Feyen teaches that the YO2:X2O3 ratio can range from 5-150 or 30-80 or 45-55 (para. 153).  Y can be Si and X can be Al (para. 125).

	As to Claim 5, Feyen teaches that the amount of alkali in the zeolite can be less than 0.001 wt% or less (para. 47).

	As to Claim 6, Feyen teaches that the alkali can be sodium or lithium (para. 46).

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyen as applied to claim 1 above, and further in view of Petrovic (WO 2017/134581).
Petrovic describes a copper and iron co-exchanged Chabazite catalyst (title).  The reference explains in the background that metal-promoted zeolites having a CHA structure have a high degree of interest as catalysts for the SCR of NOx in lean burning engines using nitrogen-based reductants (pg. 2, lines 13-15).  These materials are known to have a wide temperature window and excellent hydrothermal durability (pg. 2, lines 15-16).  As a result, Petrovic uses both iron and copper in their catalyst in an amount of 0.01-6 wt % (iron oxide) and 1-4wt% for copper oxide (pg. 3, lines 21-28).  The combination of both overlaps the claimed range (1.01%-10wt%).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 1.01-10wt% of iron and copper in the CHA of Petrovic for use in the CHA of Feyen because Petrovic explains that these types of catalysts have a high degree of interest as catalysts for the SCR of NOx in lean burning engines using nitrogen-based reductants and these materials are known to have a wide temperature window and excellent hydrothermal durability.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyen and as applied to claim 1 above, and further in view of Fedeyko (US Pub.: 20150265969).
Fedeyko describes a catalyst for treating exhaust gas (title) used as an SCR for N2O and NO reduction (abstract).  The catalyst includes a zeolite modified by transition metal in an amount of 1-5% (abstract).  The zeolite can have a chabazite framework (para. 15 and para. 72).  The metal added to the zeolite can include copper, iron “and mixtures thereof” (para. 22).  The amount of metal(s) ranges from 0.1 to 10wt% (para. 23).  As to the ratio of transition metal: aluminum, Fedeyko teaches that the amount of transition metal to aluminum ranges from 0.1 to 1 (para. 25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of transition metal: Al in an amount of 0.1 to 1, as taught by Fedeyko for use with the CHA-zeolite based catalyst of Fedeyko because this range is known to be effective for use in an SCR catalyst. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyen as applied to claim 1 above, and further in view of Li (US Pub.: 2010/0092362).
Li describes a chabazite for use in an SCR (title).  The sieve as a silica/alumina ratio of 15 or more (abstract). The catalyst can include a metal, such as copper (para. 11).  Li explains that the crystal size of their zeolite is greater than 0.5 microns (para. 33) and generally can range from 0.5 to 5.0 microns (para. 36).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a CHA zeolite modified by a transition metal for use as an SCR that has a crystal size of 0.5 to 5 microns, as taught by Li for use with the CHA zeolite of Feyen because zeolites with these crystal sizes are known to be effective for use in SCR catalysts. 
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 15, 2022